DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 to 7, 10 to 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al. (U.S. Patent No. 10,554,657) in view of Thakkar et al. (U.S. Patent Publication 2019/0386984).
Concerning independent claims 1, 7, and 12, Siddiqui et al. discloses a method, system, and computer program product using an audio interface device to authenticate another device, comprising:
“monitoring audio data with a first appliance including a processor, a speaker, and a microphone” – audio interface device 102 (“a first appliance”) may comprise a processor-based system, and may take the form of a standalone speaker device; audio interface device 102 includes one or more audio input devices 272 comprising a microphone, and one or more audio output devices 275 comprising a speaker (“a first appliance including a processor, a speaker, and a microphone”) (column 7, lines 23 to 42: Figure 2); implicitly, audio interface device 102 in the form of a standalone speaker device is “monitoring audio data” as illustrated in Figures 1A to 1C;
“detecting, with the first appliance, an audible request to initiate a transaction from a user from the audio data” – television 101 informs a user that a movie may be purchased by repeating a certain phrase corresponding to authentication code 107; a user wakes audio interface device 102, and proceeds to say authentication code 107 (column 3, lines 55 to 64: Figure 1C); here, a smart speaker may receive a “an audio request to initiate a transaction from a user from the audio data”;
“communicating, with the first appliance, a transaction request to at least one remote server in response to detecting the audible request to initiate the transaction” – a user wakes up audio interface device 102 (“the first appliance”) and proceeds to say authentication code 107; audio interface device 102 receives authentication code 107 and sends it to an authentication service (“to at least one remote server”) (column 3, lines 55 to 64: Figure 1C); authentication service 218 (“a least one remote server”) receives an authentication request (“a transaction request”) to authenticate or register first client device 206 through a second client device 206, which may be audio interface device 102 (“the first appliance”) (column 8, lines 24 to 26: Figure 3: Step 303); 
“receiving, with a second appliance, including a processor and a speaker, a limited use key from the at least one remote server” – authentication codes 107 may correspond to a security assertion signed by a key in a public/private key pair (“a key”) (column 6, lines 37 to 41: Figure 2); authentication service 218 (“the at least one remote server”) generates an authentication code 107; a time window 239 may be associated with the generated authentication code 107; authentication server 239 sends the authentication code 107 to first client device 206 (“a second appliance”) (column 8, lines 36 to 58: Figure 3: Steps 306 to 308); authentication service 218 determines whether authentication code 107 is received from second client device 206 within a time-window 239 for validity; if authentication code 107 is not received within time window 239, authentication service 218 denies the authentication request from first client device 206 (column 9, lines 37 to 48: Figure 3: Step 319); if authentication code 107 is received within time window 239, authentication service 218 continues to determine whether an approval is received from an authorized user (column 9, lines 49 to 52: Figure 3: Step 320); here, an authentication code 107 that is only valid within a time window is equivalent to “a limited use key”; that is, transaction code 107 has “a limited use” because it can only be used for a limited time within the time window, and an authentication code corresponds to a “key”;
“generating, with the second appliance, a credential message based on encoding the limited use key” – data may include authentication codes 107 and account data 221, where account data may include security credentials 224 (“a credential message”) (column 5, lines 25 to 48: Figure 2); authentication service 218 generates an authentication code 107 in response to the authentication request (column 8, lines 36 to 38: Figure 3: Step 306); authentication service 218 generates an authorization code in response to the transaction authorization request (column 10, lines 46 to 48: Figure 4: Step 406); broadly, an authentication code is “a credential message”;
“communicating, with the speaker of the second appliance, the credential message as an audio transmission” – first client device 206 (“the second appliance”) may read out the authentication code 107 as audio with a speaker (“communicating, with the speaker of the second appliance”); first client device 206 may broadcast authentication code 107 as an ultrasonic signal (column 8, lines 61 to column 9, line 2: Figure 3: Step 312); 
“detecting, with the first appliance, the credential message directly from the second appliance via the audio transmission” – while authentication code 107 is being presented, second client device 206 (“the first appliance”) may be in a listening mode; authentication code 107 may be broadcast by first client device 206 (“the second appliance”), and second client device 206 receives the authentication code via audio input device 202 (“detecting, with the first appliance, a credential message received by the first appliance directly from the second appliance via an audio transmission”) (column 9, lines 3 to 12: Figure 3: Step 309);
“in response to detecting the credential message, initiating, with the first appliance, the transaction based on the limited use key” – authentication service 218 may facilitate approval of pending transactions being performed by client devices 206 using audio interface device 102 (column 5, lines 22 to 24: Figure 2); if authentication code 107 is received within time window 239 (“in response to detecting the credential message . . . based on the limited use key”), authentication service 218 determines an account associated with second client device 206; authentication service 218 authenticates first client device for access to the same account (“initiating . . . the transaction”) (column 9, line 49 to column 10, line 24: Figure 3: Step 324); if an authorization code is received within time window 239 (“in response to detecting the credential message . . . based on the limited use key”), authentication service 218 may cause a payment instrument, e.g., a bank account or credit card, associated with the account to be charged in order to authorize the transaction (“initiating . . . the transaction”) (column 11, line 54 to column 12, line 27: Figure 4: Step 427).
Concerning independent claims 1, 7, and 12, Siddiqui et al. arguably discloses all of the limitations of these independent claims.  Specifically, Siddiqui et al. discloses that  second client device 206 is an audio interface device 102, and only audio interface device 102 includes an audio input device 272, e.g., a microphone, to receive an audio authentication code 107.  Consider audio interface device 102 as “the first appliance” that monitors and detects an audible request and communicates this request to authentication service 218, but audio interface device 102 is designated as second client device 206, too.  Then authentication service 218 provides a credential message as authentication code 107 to first client device 206.  Here, first client device 206 can be designated “the second appliance” that broadcasts authentication code 107 as audio to audio interface device 102 after receiving authentication code 107 from authentication service 218.  That is, first client device 206 (“the second appliance”) reads out authentication code 107 as audio with a speaker and authentication code 107 is detected with audio interface device 102 (“the first appliance”).  Siddiqui et al.’s Figure 2 can be understood to disclose an identical counterclockwise set of transmission from audio interface device 102 to authentication service 218 to client device 206 and back to audio interface device 102.  That is, audio interface device 102 (“the first appliance”) monitors and detects an audio authentication request, sends the request to authentication service 218 (“a server”), client device 206 (“the second appliance”) receives authentication code 107 from authentication service 218, client device 206 (“the second appliance”) communicates authentication code 107 as an audio communication to audio interface device 102 (“the first appliance”), and a transaction is authenticated with audio interface device 102 (“the first appliance”) sending authentication code 107 back to authentication service 218.   
Concerning independent claims 1, 7, and 12, even if these steps are performed by reversing some functionalities of “a first appliance” and “a second appliance” in Siddiqui et al., they would have been obvious as taught by Thakkar et al.  Merely reversing a direction of reading out an authentication code by audio from an initiating “first appliance” to a “second appliance” is evidence of obviousness.  See MPEP §2144.04 VI. A and In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), holding that mere reversal of parts is evidence of obviousness.  Here, Thakkar et al. teaches:
“communicating, with the first appliance, a transaction request to at least one remote server . . .” – first user device 110 includes transaction processing application 120 (¶[0033]: Figure 1); transaction processing application 120 of first user device 110 may initiate and/or generate transactions to purchase items through transaction processing server 150 (¶[0034]: Figure 1); transaction processing application 120 may communicate user and/or financial information to transaction processing server 150 (¶[0035]: Figure 1); 
“receiving, with a second appliance, including a processor and a speaker, a limited use key from the at least one remote server” – a one-time password may be sent to second user device 130 for audio communication to first user device 110 (¶[0037]: Figure 1); transaction processor server 150 includes a two-factor authentication application 160 (¶[0057]: Figure 1); second user device 130 may be set as a device to receive a one-time password for two-factor authentication; two-factor authentication application 160 may transmit the one-time password to second user device 130 (¶[0059]: Figure 1); payment provider and/or financial entity may transmit the password to second user device 130 (¶[0071]: Figure 3A: Step 1002); 
“generating, with the second appliance, a credential message based on encoding the limited use key” – audio communications may including the one-time password may further have the encrypted password encoded into an audio pattern using a negotiated security mechanism (¶[0040]: Figure 2); digital wallet application 140 may be associated with second user device 130; digital wallet application 140 may be used to provide one or more authentication mechanisms and includes a one-time password being transmitted from second user device 130 to first user device 110 (¶[0049]: Figure 1); 
“communicating, with the speaker of the second appliance, the credential message as an audio transmission” – a one-time password is transmitted from second user device 130 to first user device 110 using audio communications (¶[0049]: Figure 1); second user device 130 may then broadcast through audio communications 2006 the one-time password to first user device 110 (¶[0067]: Figure 2); second user device 130 emits sound signals that include the password received (¶[0072]: Figure 3A: Step 1010);
“detecting, with the first appliance, the credential message directly from the second appliance via the audio transmission” – transaction processing application 120 may activate a microphone of first user device 110 in order to begin listening for audio communications including the one-time password (¶[0038]: Figure 1); transaction processing application 120 may receive audio communications from second user device 130 that includes the one-time password (¶[0040]: Figure 1).
Concerning independent claims 1, 7, and 12, even if it is not entirely clear if Applicant’s claimed functionalities of “a first appliance” and “a second appliance” are the same as those disclosed by Siddiqui et al., or are somehow reversed, these functionalities are taught by Thakkar et al.  That is, Thakkar et al. teaches that first user device 110 (“a first appliance”) initiates a transaction request to transaction processor server 150 (“a server”), transaction processor server 150 sends a one-time password (“a limited use key”) to second user device 130 (“a second appliance”), then second user device 130 broadcasts an encoded audio signal to first user device 110, which initiates a transaction after receiving the encoded audio signal.  An objective is to perform two-factor authentication in a more efficient and seamless manner that increases the speed of authentication.  (¶[0028])  It would have been obvious to one having ordinary skill in the art to conduct a secure transaction with at least two appliances as taught by Thakkar et al. using an audio interface to authenticate another device in Siddiqui et al. for a purpose of performing two-factor authentications in a more efficient, faster, and seamless manner. 

Concerning claims 5 and 10, Siddiqui et al. discloses:
“wherein the credential message is communicated from the second appliance to the first appliance by generating an audible output that is received by the microphone of the first appliance” – while the authentication code 107 is being presented, second client device 206 (“the first appliance”) may be in a listening mode; authentication code 107 may be broadcast by first client device 206, and second client device 206 receives authentication code 107 via an audio input device 272 (column 9, lines 3 to 12: Figure 3: Step 309); here, audio input device 272 is “the microphone of the first appliance”.
Concerning claims 6, 11, and 16, Siddiqui et al. discloses that audio interface device 102 is representative of a plurality of audio or voice devices and may take the form of a standalone speaker device; audio interface device 102 may include a speech synthesizer and client applications 281 may enable functionality as a personal assistant and may be configured to perform natural language processing (“including natural language functionality”).  (Column 7, Lines 23 to 53: Figures 1A to 1C)  Here, Figures 1A to 1C illustrate a television 101 and a conventional smart speaker of Amazon Alexa 102 (“a media system”).  Client device 206 is representative of a plurality of client devices that may be coupled to network 209, and may be embodied as personal digital assistants, cellular telephones (“a mobile phone”), smartphones, set-top boxes, music players, tablet computing systems, and game consoles.  (Column 6, Line 60 to Column 7, Line 2: Figure 2)  Siddiqui et al., then, discloses various embodiments and/or combinations of client devices of “wherein the first appliance comprises a media system including natural language processing functionality” and “wherein the second appliance comprises a mobile phone.”
Concerning claim 13, Thakkar et al. teaches:
“wherein generating the credential message comprises: generating an audible output based at least partially on the limited use key” – audio communications can correspond to audible or inaudible sound (¶[0014]); second user device 130 may broadcast through audio communications 2006 a one-time password to first user device 110 (¶[0067]: Figure 2); 
“wherein communicating the credential message comprises playing, with the speaker of the second appliance, the audible output within audible range of the first appliance, such that the microphone of the first appliance receives the audible output” – transaction processing application 120 may activate a microphone of first user device 110 in order to begin listening for audio communications including the one-time password (¶[0038]); second user device 130 includes audio input/output components 132 including one or more microphones and one or more speakers capable of transmitting audible audio communications (¶[0052]: Figure 1); since first user device 110 and second user device 120 are within audio communication range for audio communications, first user device 110 and second user device 130 may exchange data through audio communications (¶[0067]); audio communications require two devices to be within an audio range or proximity (¶[0068]).

Claims 2 to 3, 8 to 9, and 14 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al. (U.S. Patent No. 10,554,657) in view of Thakkar et al. (U.S. Patent Publication 2019/0386984) as applied to claims 1, 7, and 12 above, and further in view of Aznaurashvili et al. (U.S. Patent Publication 2020/0005364).
Siddiqui et al. discloses that an authentication code can be presented between a first client device 206 and a second client device 206 in a variety of ways including as modulated light, a two-dimensional barcode, and a message broadcast via WI-FI, BLUETOOTH, and Ethernet.  (Column 8, Line 56 to Column 9, Line 2: Figure 3)  However, Siddiqui et al. does not expressly disclose “detecting a presence of the second appliance with the first appliance” and “wherein the first appliance detects the presence of the second appliance based on radio frequency”.  Still, it is known in the prior art to authenticate devices based on proximity or “presence” using “radio frequency”.  Specifically, Aznaurashvili et al. teaches communicating shoppers’ communication preferences to retailers, where merchant 107 may include one or more sensors 112 to detect the presence of and/or communicate with a customer device in the vicinity of sensors 112 using a Bluetooth low energy beacon, a radio frequency identification (RFID) device, and a wireless sensor.  (¶[0042]: Figure 1)  A first device 102 may be associated with a user and a second device 104 may be associated with an agent who may be a retailer.  (¶[0044] - ¶[0045]: Figure 1)  Merchant system 110 and/or second device 104 may detect a presence of first device 102 when first device 102 is in the vicinity of sensors 112, e.g., when a customer walks into a store.  Detecting the presence of the customer may include sensors 112 receiving one or more signals including Wi-Fi and Bluetooth.  (¶[0056]: Figure 1)  Aznaurashvili et al., then, teaches “detecting a presence of the second appliance with the first appliance” “based on radio frequency”, where a second appliance is first device 102, and Wi-Fi and Bluetooth are “radio frequency”.  An objective is to provide a customized user experience of shopping preferences by retailers.  (Abstract)  It would have been obvious to one having ordinary skill in the art to detect a presence of a second appliance with a first appliance based on radio frequency as taught by Aznaurashvili et al. in a method and system for authenticating a first device with a second device of Siddiqui et al. for a purpose of providing a customized user experience of shopping preferences by retailers.

Claims 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al. (U.S. Patent No. 10,554,657) in view of Thakkar et al. (U.S. Patent Publication 2019/0386984) as applied to claims 1 and 12 above, and further in view of Lacava et al. (U.S. Patent Publication 2020/0244452).
Concerning claims 17 and 19, Siddiqui et al. discloses that an authentication code 107 can be broadcast as audio in an ultrasonic signal that is above the limits of human hearing at approximately 20 kHz.  (Column 8, Line 61 to 66)  Similarly, Thakkar et al. teaches ultrasonic communications enable encoding of additional data into a sonic waveform through the use of audio encoding of binary or other values to be transformed into an audio pattern.  A known length or amplitude of the wave may correspond to one binary value while silence or zero amplitude may correspond to the other binary value.  The audio encoding technology may utilize a coding scheme where text or data, e.g., numbers or symbols, are translated into binary values.  (¶[0068]: Figure 1)  Arguably, Thakkar et al., then, teaches these limitations of “generating the credential message comprises encoding numeric values represented the limited use key to frequencies” because a one-time password is “the limited user key” that is encrypted and encoded into “the credential message” as binary values representing numbers at specific audible or ultrasonic frequencies.
Concerning independent claims 17 and 19, even if the limitation of “encoding . . . to frequencies” is omitted by Thakkar et al., it is taught by Lacava et al.  Generally, Lacava et al. teaches a similar method and system of transmitting authentication data over an audio channel.  (Abstract)  A passcode is intended to include authentication information of one-time passcodes (OTP).  (¶[0014])  Over the air communication may take place in human-audible frequencies so that the user knows when authentication data is being transmitted or may take in human-inaudible frequencies to avoid bothering the user.  (¶[0020]: Figure 1)  Specifically, embodiments provide that authentication data transmission modules 120, 140 emit dial tones for each digit or character that is part of the OTP.  Authentication data transmission module 120 of processing device 102 can emit dial tones representing various numerical digits of an OTP via audio output device 123.  (¶[0027]: Figure 1)  On-demand frequency modulation can support communication of OTPs over audio channel 106.  (¶[0030])  Lacava et al., then, teaches “generating the credential message comprises encoding numerical values representing the limited use key frequencies” by providing frequency modulation of numerical values.  An objective is to perform authentication with a something-you-have factor that reduces possibilities for errors and increases security.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to generate a credential message by encoding numerical values representing frequencies as taught by Lacava et al. using an audio interface device to authenticate another device in Siddiqui et al. for a purpose of reducing possibilities for errors and increasing security.
Concerning claims 18 and 20, Thakkar et al. teaches a password may be decoded and decrypted from a received audio wave communication by a first device requiring the password (¶[0014]); a processing entity may decode the encoded audio communication and may decrypt the password from the decoded audio to receive the one-time password (¶[0024]); a two-factor authentication process may provide for decoding and decrypting of the audio communications so that the password may be entered (¶[0041]); after detecting an audio communication, digital wallet application 140 may attempt to decode and decrypt the audio communication to verify that the first user device is within range (¶[0050]).  Thakkar et al., then, teaches “determining, with the processor of the first appliance, the limited use key from the audio transmission by decoding the frequencies from the audio transmission.”

Response to Arguments
Applicant’s arguments filed 02 August 2022 have been considered but are moot in light of new ground of rejection, as necessitated by amendment.
Applicant amends the independent claims to set forth new limitations of “receiving, with the second appliance, including a processor and a speaker, a limited use key from the at least one remote server”, “generating, with the second appliance, a credential message based on encoding the limited use key”, and “communicating, with the speaker of the second appliance, the credential message as an audio transmission”.  Applicant cancels from the independent claims a limitation of “the credential message corresponding to the transaction request and comprising a limited use key provided to the second appliance from the at least one remote server or another remote server”.  Additionally, Applicant adds new dependent claims 17 to 20, cancels dependent claim 4, and amends dependent claim 13.  Then Applicant presents arguments traversing the prior rejection of the independent claims as being obvious under 35 U.S.C. §103 over Siddiqui et al. (U.S. Patent No. 10,554,657) in view of Castoro et al. (U.S. Patent Publication 2020/0097965).
Generally, Applicant’s argument is that the independent claims are amended to clarify the unique flow of communication between the first appliance, the second appliance, and the remote server.  Applicant points out that a request is made to a first appliance 106 which is a recipient device for an audio transmission communicated by a second appliance 108 as illustrated in Figure 3 of the Specification.  Applicant contends that this is different from which is disclosed by Siddiqui et al. and Castoro et al.
Applicant’s amendments overcome the objections to the title and to the claims.  
Applicant’s amendments necessitate new grounds of rejection.  The independent claims are now rejected as being obvious under 35 U.S.C. §103 over Siddiqui et al. (U.S. Patent No. 10,554,657) in view of Thakkar et al. (U.S. Patent Publication 2019/0386984).  Applicant’s amendments to the independent claims are more than an incorporation of the limitations of canceled claim 4, so that these new grounds of rejection are clearly necessitated by amendment.  The rejection substitutes Thakkar et al. for Castoro et al., and no longer relies upon the latter reference.  New grounds of rejection are applied to new dependent claims 17 to 20 as being obvious under 35 U.S.C. §103 further in view of Lacava et al. (U.S. Patent Publication 2020/0244452).  Pursuant to the amendment deleting the limitation of “an electronic wallet” from dependent claim 13, the rejection no longer relies upon Tucker et al. (U.S. Patent Publication 2016/0292797).  
Applicant’s argument that it is the same device in Siddiqui et al. that “receives an authentication device [sic]” and broadcasts the authentication code to the second client device” is not entirely persuasive.  Siddiqui et al. discloses, at Column 3, Line 55 to Column 4, Line 5: Figure 5C, that a user wakes audio interface device 102 and says speaker authentication code 107, which is sent to an authentication service.  Then Siddiqui et al. discloses, at Column 8, Lines 24 to 35: Figure 2, that a user may have an option to authenticate a first client device 206 using a second client device 206, which is referred to as audio interface device 102.  Applicant should note that it is this second client device 206 that is equivalent to audio interface device 102 that has audio input capabilities of a smart speaker as illustrated in Figures 1A to 1C.  That is, it is second client device 102/206 that initiates a transaction request to a server by voice, and not first client device 206, which is a television or set-top box that has no audio input capabilities.  Subsequently, it is first client device 206 that receives authentication code 107 from authentication service 218 and that reads out and broadcasts the authentication as audio through a speaker to second client device 102/206.  Applicant’s argument that it is the same audio device that receives an authentication request and that broadcasts the authentication code to the second client device in Siddiqui et al., then, appears to be incorrect.  Second client device 102/206 initiates an authentication request by voice, but first client device broadcasts the audio of the authentication code received from the server.  This makes sense because first client device 206 is a television that can broadcast audio, but does not have a microphone to detect audio.  Siddiqui et al.’s Figure 2 illustrates an identical flow of information from an authentication request received by audio interface device 102 that is sent to a server of authentication service 218, an authentication code that is sent from a server of authentication service 218 to first client device 206, and audio is broadcast from first client device 206 to audio interface device 102, so as to authenticate a transaction.
Nevertheless, if there is any doubt on this point, the rejection relies upon Thakkar et al.  Here, Thakkar et al. teaches that an authentication begins with a transaction request through transaction processing application 120 of a first user device 110, transaction processing server 120 sends a one-time password to second user device 130, and second user device 130 broadcasts an encoded and encrypted one-time password to first user device 110.  Thakkar et al.’s one-time password is equivalent to “a limited use key” because it can only be used one time, i.e., its use is limited to one time in a manner similar to an authentication code with a time window of Siddiqui et al.  Conventionally, one time passwords, e.g., from an online bank, are only valid for a limited time, e.g., ten minutes.  An encoded and encrypted one-time password can be construed as “a credential message based on encoding the limited use key”.  
Applicant’s amendments necessitate these new grounds of rejection.  Accordingly, this rejection is properly FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Labaton, Malamud et al., Herring et al., Park, Scheer et al., Holmes, Hubner et al., and Raquepaw et al. disclose related prior art.

Applicant’s amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.   Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 6, 2022